Citation Nr: 0914209	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-12 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which found that the Veteran had not submitted 
new and material evidence to reopen a claim of entitlement to 
service connection for PTSD.

A hearing was held in February 2009 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence.  Irrespective of the 
RO's action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for PTSD.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).


FINDING OF FACT

Evidence received since the February 1999 rating decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, is not related to the pertinent unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for PTSD, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
February 1999 rating decision, and the claim for entitlement 
to service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 and Supp. 2008); 38 C.F.R. § 3.156 (a) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2005 and March 2006, and post-
adjudication notice by letter dated in November 2008.  

Both the pre and post-adjudication notification letters 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim, and; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

The October 2005 pre-adjudication notification letter was 
also in compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Specifically, the October 2005 letter informed the 
Veteran of the basis of the last final denial in February 
1999 for the claim of service connection for PTSD, and 
described the meaning of "new" and "material" evidence 
necessary to reopen the claim.

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
the opportunity to give testimony before the Board.  
Additionally, in response to its request, in November 1998, 
the RO was notified by the Brecksville, Ohio, VA Medical 
Center, that it had no records available for the Veteran for 
the years of 1972 to 1980.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks to reopen a claim of entitlement to service 
connection for PTSD.  The Veteran now claims that his current 
PTSD is related to a sexual assault he suffered during 
service.  The Veteran testified that he received treatment 
for depression at a VA Medical Center in Brecksville, Ohio, 
six months after separating from service and was given 
psychiatric medications to treat his symptoms.  The Veteran's 
representative testified that this testimony could be new and 
material evidence.

The RO denied entitlement to service connection for PTSD in 
January 1991 and December 1995 rating decisions.  The Veteran 
did not appeal these decisions; so they became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160 
(d), 20.200, 20.201, 20.302, 20.1103 (2008).  The RO again 
denied entitlement to service connection for PTSD in a 
February 1999 rating decision on the basis that there was no 
evidence of a verifiable PTSD stressor in service and no link 
between the current diagnosis of PTSD and the Veteran's 
military service, there is no evidence of PTSD symptoms or 
treatment in service, and there is no report or treatment for 
sexual assault in service.  The Veteran did not appeal this 
decision; so it too became final.  Id.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

According to 38 C.F.R. § 3.304(f)(3), if a PTSD claim, as 
here, is based on a personal (including sexual) assault 
during service, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  See 
38 C.F.R. § 3.304(f)(3) (2008); see also Patton v. West, 12 
Vet. App. 272 (1999).

Evidence considered at the time of the February 1999 rating 
decision includes the Veteran's STRs; VA treatment records 
dated in April 1994 noting that the Veteran was given a 
diagnosis of PTSD; VA treatment records dated November 1997, 
which note that the Veteran was given an assessment of 
probable PTSD and that the Veteran stated that he was gang 
raped in June 1972 at Treasure Island Naval Base, and that he 
reported that he had surgery for fissures and hemorrhoids in 
1992, attributing the condition to the rape; and VA in-
patient mental health treatment records dated in January 1998 
noting that the Veteran was given a diagnosis of PTSD.

Evidence submitted since the February 1999 rating decision 
pertaining to the Veteran's claimed PTSD disability includes 
voluminous VA treatment records dated throughout 2004 and 
2005 noting that the Veteran was given a diagnoses of PTSD 
from sexual trauma while in the military; a January 2005 
social work assessment noting that the Veteran was diagnosed 
with PTSD and was assaulted/raped by unknown assailants a day 
before discharge from the Navy, but the Veteran apparently 
did not report the incident partly because he didn't want to 
jeopardize discharge; highly descriptive statements from the 
Veteran discussing his claimed sexual assault during service, 
and; letters dated in 2005 and 2006 from the Veteran's 
friends indicating that the Veteran told them he was raped 
and sexually assaulted during service.

Regarding the voluminous VA treatment records dated 
throughout 2004 and 2005, January 2005 social work 
assessment, the Veteran's statements, and the letters from 
the Veteran's friends dated in 2005 and 2006, this evidence 
is new because it is not duplicative of evidence considered 
by the RO at the time of its February 1999 rating decision.  
However, none of this evidence is material because it merely 
indicates that the Veteran non-contemporaneously reported to 
his treatment providers and friends, many years after 
discharge, that he was sexually assaulted during service and 
that he has been given a diagnosis of PTSD based on his 
unverified sexual assault claim.  This information, 
regardless of the form in which it is contained, is clearly 
redundant of the evidence of record at the time of the RO's 
February 1999 rating decision, notably the November 1997 VA 
treatment record, in which the Veteran claimed that he was 
gang raped during service.  38 C.F.R. § 3.156 (a).  Thus, the 
Veteran has not submitted any evidence that relates to the 
unestablished fact; that is, whether the Veteran has a 
current diagnosis of PTSD based on a corroborated in-service 
stressor as required by 38 C.F.R. § 3.304(f).  

Given the absence of receipt of any new and material evidence 
since the February 1999 rating decision, reopening the claim 
to entitlement to service connection for a PTSD is not 
warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  


ORDER

The petition to reopen the claim for service connection for 
PTSD is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


